Exhibit99.3 For Immediate Release MPG OFFICE TRUST REPORTS THIRD QUARTER 2 LOS ANGELES, November1,2010 – MPGOfficeTrust, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust, today reported results for the quarter ended September30,2010. Significant Third Quarter Events § On July 9, 2010, we facilitated the conveyance of Park Place II in Irvine, California to a third party in cooperation with the special servicer on the mortgage loan.As a result of the disposition, we were relieved of the obligation to pay the $98.3 million principal balance of the loan as well as $9.0million of accrued contractual and default interest. § In July 2010, we executed a lease renewal with Southern California Gas Company for approximately 350,000 square feet at The Gas Company Tower in Downtown Los Angeles. § In August 2010, we executed a lease renewal with Disney Enterprises for approximately 160,000 square feet at Glendale Center in Glendale, California. § During the third quarter, new leases and renewals were executed for approximately 1.0million square feet. Significant Subsequent Events § On October 1, 2010, we disposed of 207 Goode in Glendale, California in cooperation with the lender.We received proceeds from this transaction of $22.8million, net of transaction costs, of which $21.6 million was used to partially repay the $38.2 million construction loan secured by this property.We were relieved of the obligation to pay the remaining $16.6million due under the construction loan, and our Operating Partnership has no further obligation under the principal repayment guaranty. § On October 29, 2010, we extended our mortgage loan secured by Plaza Las Fuentes and the Westin® Pasadena Hotel.This loan is now scheduled to mature on September29,2011.We have two one-year extensions remaining on this loan, subject to certain conditions.As part of the conditions to amend this loan, we made a principal paydown totaling $9.0million, using a combination of $6.4million of unrestricted cash and $2.6million of restricted cash held by the lender. Third Quarter 2010 Financial Results § Net loss available to common stockholders for the quarter ended September30,2010 was $(17.9)million, or $(0.36) per share, compared to a net loss available to common stockholders of $(46.8)million, or $(0.97) per share, for the quarter ended September30,2009.Our results of operations in the third quarter of 2010 were positively impacted by gains totaling $23.7million from the disposition of ParkPlaceII, which were partially offset by $9.9million of default interest accrued on the Properties in Default and a $1.4million impairment charge recorded in connection with the writedown of 207Goode to its estimated fair value.Our results of operations in the third quarter of 2009 were negatively impacted by impairment charges totaling $10.1million recorded in connection with the dispositions of ParkPlaceI and 130 State College, $4.6million of default interest accrued on the Properties in Default and $1.5million of severance-related charges. § Our share of Funds from Operations (FFO) available to common stockholders for the quarter ended September30,2010 was $(2.4)million, or $(0.05) per share, compared to $(11.7)million, or $(0.24) per share, for the quarter ended September30,2009.Our share of FFO before specified items was $0.2million, or nil per share, for the quarter ended September30,2010 as compared to $2.8million, or $0.06 per diluted share, for the quarter ended September30,2009. As of September 30,2010, our office portfolio (including Properties in Default) was comprised of whole or partial interests in 26 office properties totaling approximately 16million net rentablesquarefeet, one 350-room hotel with 266,000squarefeet, and on- and off-site structured parking plus surface parking totaling approximately 10millionsquarefeet, which accommodates approximately 32,000vehicles.We also own undeveloped land that we believe can support up to approximately 5million square feet of office and mixed-use development and approximately 5million square feet of structured parking, excluding development sites that are encumbered by the mortgage loans on the Pacific Arts Plaza and 2600Michelson properties, which are in default. We will host a conference call and audio webcast, both open to the general public, at 8:00 a.m. Pacific Time (11:00 a.m. Eastern Time) on Tuesday, November2,2010, to discuss the financial results of the third quarter and provide a company update.The conference call can be accessed by dialing (866)394-8461 (Domestic) or (706)758-3042 (International), ID number 20471147.The live conference call can be accessed via audio webcast at the Investor Relations section of our website, located at www.mpgoffice.com, or through Thomson Reuters at www.earnings.com.Our Supplemental Operating and Financial Data package is available at the Investor Relations section of our website, located at www.mpgoffice.com under “Financial Reports-Quarterly and Other Reports.” A replay of the conference call will be available approximately two hours following the call through November5,2010.To access this replay, dial (800) 642-1687 (Domestic) or (706)645-9291 (International).The required passcode for the replay is ID number 20471147.The replay can also be accessed via audio webcast at the Investor Relations section of our website, located at www.mpgoffice.com, or through Thomson Reuters at www.earnings.com. About MPGOfficeTrust, Inc. MPGOfficeTrust, Inc. is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.MPGOfficeTrust, Inc. is a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.For more information on MPGOfficeTrust, visit our website at www.mpgoffice.com. Business Risks This press release contains forward-looking statements based on current expectations, forecasts and assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially.These risks and uncertainties include: risks associated with management’s focus on asset dispositions, loan defaults, cash generation and general strategic matters; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with contingent guaranties by our OperatingPartnership; risks associated with our liquidity situation; risks associated with the continued or increased negative impact of the current credit crisis and global economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to extend or refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the InternalRevenueCode of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April30,2010 with the Securities and Exchange Commission.The Company does not update forward-looking statements and disclaims any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. CONTACT: MPGOfficeTrust, Inc. Peggy Moretti Executive Vice President, Investor and Public Relations (213) 613-4558 MPG OFFICE TRUST, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September30,2010 December31,2009 (Unaudited) ASSETS Investments in real estate $ $ Less: accumulated depreciation ) ) Investments in real estate, net Cash and cash equivalents Restricted cash Rents and other receivables, net Deferred rents Due from affiliates Deferred leasing costs and value of in-place leases, net Deferred loan costs, net Acquired above-market leases, net Other assets Total assets $ $ LIABILITIES AND DEFICIT Liabilities: Mortgage and other loans $ $ Accounts payable and other liabilities Capital leases payable Acquired below-market leases, net Total liabilities Deficit: Stockholders’ Deficit: Preferred stock, $0.01 par value, 50,000,000shares authorized; 7.625% Series A Cumulative Redeemable Preferred Stock, $25.00 liquidation preference, 10,000,000shares issued and outstanding Common stock, $0.01 par value, 100,000,000shares authorized; 48,125,286 and 47,964,605shares issued and outstanding at September30,2010 and December31,2009, respectively Additional paid-in capital Accumulated deficit and dividends ) ) Accumulated other comprehensive loss, net ) ) Total stockholders’ deficit ) ) Noncontrolling Interests: Common units of our OperatingPartnership ) ) Total deficit ) ) Total liabilities and deficit $ $ MPG OFFICE TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited and in thousands, except share and per share amounts) For the Three Months Ended For the Nine Months Ended Sept.30,2010 Sept.30,2009 Sept.30,2010 Sept.30,2009 Revenue: Rental $ Tenant reimbursements Hotel operations Parking Management, leasing and development services Interest and other Total revenue Expenses: Rental property operating and maintenance Hotel operating and maintenance Real estate taxes Parking General and administrative Other expense Depreciation and amortization Impairment of long-lived assets — Interest Total expenses Loss from continuing operations before equity in net lossof unconsolidated joint venture and gains on sale of real estate ) Equity in net loss of unconsolidated joint venture ) Gains on sale of real estate — — Loss from continuing operations ) Discontinued Operations: Loss from discontinued operations before gains on settlement of debt and sale of real estate (6 ) Gains on settlement of debt — — Gains on sale of real estate — Income (loss) from discontinued operations ) ) Net loss ) Net loss attributable to common units of our OperatingPartnership Net loss attributable to MPGOfficeTrust, Inc. ) Preferred stock dividends ) Net loss available to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations ) ) Net loss available to common stockholders per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Amounts attributable to MPGOfficeTrust, Inc.: Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations ) ) $ ) $ ) $ ) $ ) MPG OFFICE TRUST, INC. FUNDS FROM OPERATIONS (Unaudited and in thousands, except share and per share amounts) For the Three Months Ended For the Nine Months Ended Sept.30,2010 Sept.30,2009 Sept.30,2010 Sept.30,2009 Reconciliation of net loss available to common stockholders to funds from operations: Net loss available to common stockholders $ ) $ ) $ ) $ ) Add: Depreciation and amortization of real estate assets Depreciation and amortization of real estate assets - unconsolidated joint venture (a) Net loss attributable to common units of our OperatingPartnership ) Unallocated losses - unconsolidated joint venture (a) Deduct:
